Mr. Justice Niehaus delivered the opinion of the court. Abstract of the Decision. Theatebs and shows, § 4*'—when death of spectator at motor-dome is shown not to be due to negligence. In an action to recover for the death of a spectator of motorcycling in defendant fair association’s motordome, due to a motorcycle rider being precipitated over the guardrail while deceased was standing on a walk at the top of the motordome at a place not reserved for spectators, evidence held insufficient to show that the motordome or motorcycle were defective or that the driver was incompetent, and that the death of deceased was not due to any negligence of defendant, there being evidence that some cigar ashes fell into the pit and got into the driver’s eyes, causing him to lose control over the machine and to be hurled from it, causing the injuries.